PROVOSTY, C. J.
Accused was convicted of perjury, alleged to have been committed in a. civil suit, and was sentenced to-one year in the penitentiary.
The said suit involved the title to a certain tract 'of oil land; and the issue was as to whether Mattie Magee had died after Lona Scott. Accused testified that she had; and the sole issue in' the present case was as to the verity of that statement.
After several of the witnesses for accused had testified that Mattie Magee had died after Lona Scott — precisely as they had testified in the civil suit — they were asked, on cross-examination, whether they had not testified in the civil suit that Mattie Magee had died before Lona Scott. Inasmuch as these witnesses had testified precisely as on the previous occasion, these questions could not possibly have been asked for the purpose of impeachment. The learned trial judge says in his per curiaras to the several hills of exception that they were asked “to test the credibility and power of recollection of the witnesses.” How this could be when the witnesses were testifying precisely as they had done before, we are at a loss to conjecture. Accused complains that the questions were propounded purely for the purpose of creating the impression that his witnesses were testifying 'differently; thereby to weaken, if not destroy altogether, their testimony. So impressed are we with that view — considering that not one witness only was thus questioned but several — that we should probably feel compelled to set aside the verdict on the ground of the trial having been rendered unfair by this course of questioning, if a more clear ground of avoidance were not found in the record.
Which is that the district Attorney and other counsel for the state, in the course of their arguments to jury, made statements unjustified'and clearly prejudicial.
The Gulf Refining Company had been the principal party in interest on the side of plaintiff in the said civil suit in which accused had testified for defendant, and had been active in getting up evidence against accused, and had not spared eixpense in that endeavor. This must have cropped out on the trial. Probably from the witnesses for the prosecution having been asked whether the said company had not paid their traveling and other expenses incident to their at*609tending the trial. One of the assistant counsel for the prosecution said to the jury:
“Gentlemen of the jury, you own property in this parish and if some one is attempting to steal your property, as in this case, you would feel mighty good if the Gulf Refining Company was helping you to fight the case, and you would welcome their assistance. Now you do not know what day some one will try to take your hard-earned property away from you, and the object of this case is to stop such proceedings. Yes; the Gulf Refining Company did pay the witnesses in this case, and I think they did right in doing so.”
All this was outside of the record, and foreign to the issue; and, as a whole, was clearly prejudicial. It tended to enlist the pecuniary interest of the jurors, at least of those who were landowners, against the accused.
And so also was the following, from the district attorney:
“Gentlemen of the jury, Senator Warren, who has assisted me in this trial, was employed by the taxpayers of Claiborne parish to see that justice was done in the protection of your rights as property owners of this parish.”
The district attorney also said:
“Gentlemen of the jury, this case was tried by his honor there, and he did not accept the evidence of defendant’s witnesses, and I don’t believe you will do so either.”
This last statement was practically lugging into the case a comment by the presiding judge on the facts of the case — a thing prohibited by statute. Again, there was no evidence in the ease going to' support the assertion thus made.
Before the present opinion had been handed down, but after it had been adopted by the court, a supplemental brief was filed, calling the attention of the court to the fact that the bills of exceptions had been approved by the judge after an appeal had been granted in the case. The appeal was granted on the fifth, and the bills were signed on the ninth. The bills were, however, filed as of the fifth, in pursuance of an agreement entered into as an accommodation to the judge, by which teh days should be allowed for ’their being filed. Such an arrangement, by which bills of exception are to be acted on by the judge after appeal, has heretofore had the sanction of this court. The fact of such an agreement having been entered into in this case does not appear by the record, but only by sworn statements of judge) and clerk and counsel filed in this court, since the above-mentioned brief was filed. Should any question arise as to the fact of the said agreement having befen entered into this court will grant a rehearing and remand .the case for evidence to be taken in that connection.
It is therefore ordered, adjudged, and decreed that the verdict and the judgment herein be set aside, and that the case be remanded for trial.
LAND and ST. PAUL, JJ., dissent.